             Case 1:19-cv-01495 Document 1 Filed 05/22/19 Page 1 of 3



                              IN THE U.S. DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CAMILLE FASSETT,                 )
1474 University Ave #97          )
Berkeley, CA 94702               )
                                 )                   Case No. 19-cv-1495
       Plaintiff,                )
                                 )
       v.                        )
                                 )
FEDERAL BUREAU OF INVESTIGATION, )
935 Pennsylvania Avenue, NW      )
Washington, DC 20535             )
                                 )
      Defendant.                 )

                                          COMPLAINT

       1.      Plaintiff CAMILLE FASSETT files this Freedom of Information Act suit seeking

agency records of FEDERAL BUREAU OF INVESTIGATION regarding hacker Adrian Lamo.

                                            PARTIES

       2.      Plaintiff CAMILLE FASSETT made the FOIA request at issue in this case.

       3.      FEDERAL BUREAU OF INVESTIGATION ("FBI") is a federal agency subject

to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                             DEFENDANT’S FOIA VIOLATION

       6.      On April 13, 2018, FASSETT requested from FBI "[a]ll agency files on hacker

Adrian Lamo." A true and correct copy of the request is attached as Exhibit A.
                 Case 1:19-cv-01495 Document 1 Filed 05/22/19 Page 2 of 3



       7.         On April 18, 2018, FBI acknowledged receipt of the request. A true and correct

copy of the acknowledgement is attached as Exhibit B.

       8.         On July 20, 2018, October 31, 2018, January 14, 2019, and April 15, 2019,

FASSETT sent follow-up messages to FBI requesting status of its response.

       9.         On April 15, 2019, FBI sent an automatic response asking FASSETT to check the

status of the FOIPA Request at http://vault.fbi.gov. A true and correct copy of the message is

attached as Exhibit C.

       10.        As of the date of filing, an inquiry into the status of the request on vault.fbi.gov

returns a message stating only that the "FBI's FOIPA Program is searching the FBI's indices for

potentially responsive documents. You may be contacted via formal letter for all fees and/or

negotiation issues that may apply." A true and correct copy of the message is attached as Exhibit

D.

       11.        As of the date of filing, FBI has not responded any further or produced any

records in response to the request.

                                COUNT I – VIOLATION OF FOIA

       12.        The above paragraphs are incorporated herein.

       13.        FBI is an agency subject to FOIA.

       14.        Plaintiff made a FOIA request to FBI for agency records of FBI.

       15.        FBI failed to produce the requested records.

WHEREFORE, Plaintiff asks the Court to:

            i.    Order Defendant to produce the requested records;

         ii.      Award Plaintiffs attorney fees and costs; and

        iii.      Enter any other relief the Court deems appropriate.

                                                  -2-
          Case 1:19-cv-01495 Document 1 Filed 05/22/19 Page 3 of 3




DATED: May 22, 2019


                                          Respectfully Submitted,

                                          /s/ Matthew Topic

                                          Attorneys for Plaintiffs


                                          Matthew Topic
                                          Joshua Burday
                                          (E-Mail: foia@loevy.com)
                                          LOEVY & LOEVY
                                          311 N. Aberdeen, Third Floor
                                          Chicago, Illinois 60607
                                          Tel.: (312) 243-5900
                                          Fax: (312) 243-5902
                                          Bar Nos. IL0037 and IL0042




                                    -3-
